Martin J.
delivered the opinion of the Court.
The plaintiffs claim the value of improvements made by them, while they were bonafide possessors of a tract of land which has since been recovered from them by the legal owners of it, the heirs of Arpine: and who afterwards sold it to one of the defendants, with all the improvements, without any mention or notice of the plaintiff's claim. He resisted it on the ground of absence of any liability on his part. The other defendant disclaimed any right and avowed himself the tenant of his co-defendant. There was judgment against the plaintiffs and they appealed.
There is no privity of contract between the parties, and if the plaintiff's claim succeeds it must be on the ground that the claim entitles them to a legal or tacit mortgage. But there are now no such mortgages-except in the cases in which it is recognised in the new Civil Code. Articles-3280-3288. The present is not one of these.
*94A claim for the value of improvements gives no real action. La Code 2007, 2009, 2010 and 2014. The cases of Labrie vs. Filiol — 9 Mar. 348 — and Stafford vs. Grimball. 1 Mar. N. S. 554, do not support the plaintiff’s pretentions. In the first the improvements had not been sold with the premises. In the second there was a stipulation and charge imposed on the premises.
Both of these cases were decided before the promulgation of the new Civil Code of Louisiana.
It is therefore ordered, adjudged and degreed, that the judgment of the District Court be affirmed with costs.